Exhibit 99.1 400 Centre Street, Newton, MA02458-2076 tel: (617) 332-3990fax: (617) 332-3990 FOR IMMEDIATE RELEASE Contacts: Timothy A. Bonang, Director of Investor Relations, or Katherine L. Johnston, Manager of Relations (617) 796-8222 www.hrpreit.com HRPT Properties Trust Announces Annual Meeting Results Newton, MA (May 13, 2008):HRPT Properties Trust (NYSE: HRP) announced the preliminary tabulation of votes at its annual meeting held earlier today, as follows: · William A. Lamkin was re-elected as an Independent Trustee receiving 182,043,852 votes, or 81% of all shares outstanding. · Adam D. Portnoy was re-elected as a Managing Trustee receiving 181,471,093 votes, or 81% of all shares outstanding. Both Messrs.
